DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 10/14/2022.  Claims 1-18 are pending and are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thakur (USP 9,343,966).
Regarding claim 1, Thakur’s figure 2 shows an integrated circuit, comprising: a supply circuit (206) having a supply input and a supply output (1st reference voltage signal); a power circuit coupled to the supply circuit and comprising: a first power domain circuit (218a), a second power domain circuit (218b), a regulator circuit (208), having a regulator input coupled to the supply output and regulator output (Va) coupled to the first power domain circuit (218a), a switch (214) coupled between the first power domain circuit and the second power domain circuit, the switch having a switch control input (gate input signal); and a control circuit (212, 216, 206) having a first control output coupled to the switch control input (gate input signal) and having a second control output (final handover complete signal) coupled to the second power domain as called for in claim 1.
Regarding claim 2, Thakur’s figure 2 shows the second power domain circuit requires a higher voltage than the first power domain circuit.
Regarding claim 3, Thakur’s figure 2 shows further comprising:  a boost circuit (206) having a boost output coupled to the second power domain circuit.
Regarding claim 7, Thakur’s figure 2 shows a circuit, comprising: a first circuit (218a); a second circuit (218b); a supply circuit (circuit within 206) having a supply input (power supply that power 206) and a supply output (1st reference voltage signal); a regulator circuit, having a regulator input (non-inverting terminal of 208) coupled to the supply output and a regulator output (Va) coupled to the first circuit (218a) ; a switch (214) coupled between the first circuit and the second circuit, the switch having a switch control input (gate input signal) ; and a control circuit (206, 216, 212) having a first control output coupled to the switch control input and having a second control output (final handover complete signal) coupled to the second circuit as called for in claim 7. 
Regarding claims 8  and 14, Thakur’s figure 2 shows the second circuit (218b) requires a higher voltage than the first circuit (218a).
Regarding claims 9 and 15, Thakur’s figure 2 shows further comprising:  a boost circuit (206) having a boost output coupled to the second circuit.
Regarding claim 13, Thakur’s figure 2 shows a system, comprising: a first circuit (218a); a second circuit (218b); a supply circuit (circuit within 206) having a supply input (power supply within 206) and a supply output (1st reference voltage signal); a regulator circuit (208), having a regulator input (non-inverting terminal of 208) coupled to the supply output and a regulator output (Va) coupled to the first circuit; a switch (214)coupled between the first circuit and the second circuit, the switch having a switch control input (gate input signal); and a control circuit (212, 216, 206) having a first control output coupled to the switch control input and having a second control output (final handover complete signal) coupled to the second circuit.
Claim(s) 1-3, 7-9, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehmann et al. (US 2013/0131771).
Regarding claims 1, 7 and 13, Lehmann et al.’s figure 5A shows an integrated circuit, comprising: a supply circuit (circuit provides VDDH) having a supply input and a supply output (VDDH); a power circuit coupled to the supply circuit and comprising: a first power domain circuit (Load1), a second power domain circuit (Load2), a regulator circuit (regulator 1), having a regulator input coupled to the supply output and regulator output (VDD is a regulated) coupled to the first power domain circuit (load1), a switch (MHN1) coupled between the first power domain circuit and the second power domain circuit, the switch having a switch control input (gate electrode of the transistor MHN1); and a control circuit (amp1, amp2) having a first control output coupled to the switch control input (gate electrode of the transistor MHN1) and having a second control output (output of Amp2) coupled to the second power domain as called for in claims 1, 7 and 13.
Regarding claims 2, 8 and 14, Lehmann’s figure 5A shows the second power domain circuit requires a higher voltage than the first power domain circuit.
Regarding claims 3, 9, and 15, Lehmann’s figure 5A shows further comprising:  a boost circuit (MN2, MNP2) having a boost output coupled to the second power domain circuit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,545,728. Although the claims at issue are not identical, they are not patentably distinct from each other because they are having common technical features, i.e., first power domain circuit, second power domain circuit, supply input, regulator circuit, control circuit and a switch coupled between the first power domain circuit and the second power domain circuit.

Allowable Subject Matter
Claims 4-6, 10-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        11/21/2022